Citation Nr: 0816224	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-36 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low 
back disability prior to April 4, 2007.

2.  Entitlement to a rating in excess of 40 percent for a low 
back disability, for the period since April 4, 2007.

3.  Entitlement to a separate rating for radiculopathy of the 
right lower extremity.

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that increased 
the disability rating for the veteran's service-connected low 
back disability from 10 to 20 percent disabling, effective 
May 9, 2005, and denied the veteran's claim of entitlement to 
a TDIU rating.  By a May 2007 rating decision, the RO 
increased the disability rating for the veteran's service-
connected low back disability from 20 to 40 percent 
disabling, effective April 4, 2007, and denied a separate 
compensable rating for right lower extremity radiculopathy.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

The notice requirements of the relevant law require VA to 
notify the veteran of what information or evidence is 
necessary to substantiate the claim; what subset of the 
necessary information or evidence, if any, the claimant is to 
provide; what subset of the necessary information or 
evidence, if any, the VA will attempt to obtain; and a 
general notification that the claimant may submit any other 
evidence he has in his possession that may be relevant to the 
claims.  38 U.S.C.A. § 5103 (West 2002); Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

For a claim for increased compensation, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that to 
substantiate a claim the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based upon 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Here, a review of the claims folder shows that sufficient 
notice has not been sent to the veteran.  The RO provided the 
veteran with notice letters in May and August 2005.  These 
notice letters did not specifically notify the veteran that 
he should provide evidence of the effect that worsening 
disabilities had on his employment and daily life (such as a 
specific measure or test).  The letter also did not notify 
the veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the of the symptoms of the condition 
for which the disability compensation is being sought, 
including their severity and duration, and their impact on 
employment and daily life.  Thus, on remand the RO should 
provide corrective notice.  

Next, private treatment records are outstanding.  In November 
2005 correspondence, the veteran's private chiropractor 
stated that the veteran had been under treatment for a low 
back disability since July 1998, and noted that records of 
treatment were available upon request.  The veteran has 
asserted that his private chiropractor has related his 
radiculopathy of the right lower extremity with his 
service-connected low back disability.  As the private 
records of treatment have not yet been requested, and because 
VA is on notice that there are additional records that may be 
applicable to the appellant's claim, those records should be 
obtained.  

Next, the Board finds that a remand for an additional VA 
opinion is required.  On VA examination in August 2005 and in 
April 2007, the examiner diagnosed the veteran with L4-5 
radiculopathy but determined that this was unrelated to the 
veteran's service-connected residuals of a compression 
fracture of the L1 vertebra, as a compression fracture of the 
L1 vertebra would not cause L4-5 radiculopathy into the right 
lower extremity.  The examiner did not, however, address 
whether the veteran's service-connected residuals of a 
compression fracture of the L1 vertebra either caused or 
materially contributed to the development of the L4-5 
radiculopathy, or whether the service-connected residuals of 
a compression fracture of the L1 vertebra aggravated the L4-5 
radiculopathy.  Because it is unclear to the Board whether 
the veteran's service-connected disability is completely 
unrelated to the veteran's L4-5 radiculopathy, the Board 
finds that an additional opinion is necessary.

Lastly, with regard to the veteran's claim of entitlement to 
a TDIU rating, the Board finds that this claim is 
inextricably intertwined with the veteran's pending claims 
for increased ratings.  The appropriate remedy where a 
pending claim is inextricably intertwined with claim 
currently on appeal is to defer adjudication of the claim on 
appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran with notice that 
complies with the requirements of 
Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008).  Specifically, the notice should 
advise the veteran that to substantiate 
his claims for increased ratings, he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increased severity of the disability and 
the effect that worsening has on his 
employment and daily life.  The veteran 
should also be afforded a copy of the 
applicable criteria needed for increased 
(higher) ratings under the applicable 
Diagnostic Codes for rating the low back 
disability.  Also advise the veteran that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.  In addition, 
provide examples of the types of medical 
and lay evidence that the veteran may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  After obtaining the necessary 
authorization from the appellant, 
obtain and associate with the claims 
file private medical records dated from 
July 1998 to the present from Dr. Dana 
Poisal at the Atoka Chiropractic 
Clinic.  All attempts to secure these 
records must be documented in the 
claims folder.

3.  Forward the claims file to the VA 
physician who conducted the April 2007 
examination for the purpose of 
obtaining an opinion as to whether the 
veteran's service-connected low back 
disability in any way caused or 
contributed to the disc rupture at L4-
L5 and associated radiculopathy.  No 
further examination of the veteran is 
necessary unless the examiner 
determines otherwise.  The physician 
should review the record and render an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that the veteran's service-
connected low back disability in any 
way caused or contributed to the disc 
rupture at L4-L5 and the associated 
radiculopathy.  The examiner should 
also provide an opinion as to whether 
the veteran's service-connected low 
back disability has aggravated or 
permanently worsened the radiculopathy.  
The claims file must be made available 
to and be reviewed by the examiner in 
conjunction with rendering the opinion.  
The examiner should indicate in the 
examination report that the claims file 
was reviewed and discuss the private 
and VA medical records of treatment 
relating to the low back disorders.  
The rationale for all opinions must be 
provided.

4.  Then, readjudicate the veteran's 
claims.  If any action remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow an 
appropriate opportunity for response.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

